





















STOCK PURCHASE AGREEMENT


AMONG


TITAN GLOBAL HOLDINGS, INC.,


CRESCENT FUELS, INC.


AND


JOHNSON ENTERPRISES OF KANSAS, LLC;
JEFF McREYNOLDS;
KAREN E. REEDER TRUST;
HARRISON F. JOHNSON, JR.; and
MARTHA M. JOHNSON TRUST








Dated: Effective 12:01 a.m., October 1, 2008



--------------------------------------------------------------------------------









STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT is made effective as of 12:01 a.m., October 1,
2008 (the “Agreement”), among Titan Global Holdings, Inc., a corporation
existing under the laws of Utah (the “Purchaser”), Crescent Fuels, Inc. (the
“Company” of “CFI”) and Johnson Enterprises of Kansas, LLC, Jeff McReynolds,
Karen E. Reeder Trust, Harrison F. Johnson, Jr., and Martha M. Johnson Trust
(the “Seller” and collectively “Sellers”), shareholders in the Company.
 
W I T N E S S E T H:
 
WHEREAS, the Sellers own an aggregate of 4,756 shares of common stock $1.00] par
value, and 1,250 share of preferred stock (par value $1,000), of the Company
(the “Shares”) which Shares constitute 47.56% of the issued and outstanding
shares of the common stock, and 100% of the preferred stock, of the Company, the
ownership of such shares by each Seller being as set forth in Exhibit “A”,
attached hereto; and
 
WHEREAS, the Sellers desire to sell to Purchaser, and the Purchaser desires to
purchase from the Sellers, the Shares for the purchase price and upon the terms
and conditions hereinafter set forth;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:
 
ARTICLE I
 
SALE AND PURCHASE OF SHARES
 
1.1 Sale and Purchase of Shares. Effective as of 12:01 a.m., October 1, 2008
(the “Effective Time”) and upon the terms and subject to the conditions
contained herein, on the closing date of the transactions contemplated herein
(the “Closing Date”), the Sellers shall sell, assign, transfer, convey and
deliver to the Purchaser, and the Purchaser shall purchase from the Sellers, all
Shares of the Company owned by the Sellers (the “Closing”). The Option Agreement
between Phillip Near and Johnson Enterprises of Kansas, LLC dated December 31,
2007 for the purchase of shares of Crescent Fuels, Inc. shall be terminated at
Closing without exercise of the Option.
 
ARTICLE II
 
PURCHASE PRICE AND OTHER CONSIDERATION
 
2.1 Purchase Price. The purchase price for the common stock shall be an
aggregate of $992,256, consisting of (i) $1.00 in cash per share ($4,756 in the
aggregate), and $10.00 in cash per share for the preferred shares ($12,500 in
the aggregate), plus (ii) 325,000 shares of the common stock of Purchaser, which
Purchaser values at $975,000 ($3.00 per share). In addition, Seller shall be
issued Warrants for the purchase of 600,000 additional shares of Purchaser’s
common stock at a price of $3.00 per share, such warrants being exercisable at
any time on or before September 30, 2013. The Shares and Warrants shall be
allocated among Sellers as they may direct in writing. In addition, Purchaser
and Company shall furnish the additional consideration set forth in Section 2.2,
below.


--------------------------------------------------------------------------------







2.2 Additional Consideration. As additional consideration for the Shares,
Purchaser agrees to pay, perform and cause the following:



 
(a)
Purchaser shall acquire and/or cause Greystone Business Credit to acquire from M
& I Marshall & Ilsley Bank (“M&I Bank”) all of the indebtedness owed by the
Company’s subsidiaries, Crescent Oil Company, Inc. and Crescent Stores, Inc.
(save and except a certain equipment lease due M & I Equipment Finance which
shall remain due and owing and any other indebtedness as mutually agreed between
the Purchaser and M&I). Purchaser may acquire such indebtedness from M&I Bank
after the Closing; provided the Purchaser has reached an agreement in principle
with M&I to purchase the indebtedness from M&I. and all suits, claims and causes
of action whatsoever in favor of said Bank arising from, or in any way relating
to such indebtedness, shall be deemed as of closing released and discharged as
against Sellers and as against the officers, directors, stockholders and
employees of the Company and its subsidiaries. If such indebtedness is acquired
by Greystone Business Credit, Purchaser shall cause Greystone to issue written
confirmation of the release and discharge of the obligations set forth herein.
The foregoing notwithstanding, Purchaser may arrange interim or bridge financing
through M&I Bank, partial or complete, so long as such financing results in
release and discharge as herein provided.




 
(b)
Purchaser, the Company, and each subsidiary of the Company, shall be deemed at
Closing to have released and discharged Sellers in their capacity as directors,
officers, and stockholders of the Company and its subsidiaries as to any and all
suits, claims and causes of action whatsoever arising from or any way relating
to Sellers’ prior service in those offices and capacities. Such release shall
extend to and benefit the trustees of those Sellers which are trusts
(specifically to include Karen E. Reeder, William H. Reeder and Jon R. Viets).




 
(c)
The corporate indemnification policies of the Company and the subsidiaries as
set forth in the Articles of Incorporation and/or Operating Agreements and
Bylaws shall remain in full force and effect with respect to matters arising or
relating to periods of time preceding the Closing for the benefit of Sellers
(and their trustees) in their former capacity as officers, directors and
stockholders.




 
(d)
The Company has disclosed to Purchaser the existence of certain related party
transactions or relationships, including certain loans and payables due Sellers,
purchases, sales and leases of real estate and other property between Sellers
and the Company or its subsidiaries, and compensation and benefits paid.
Purchaser, the Company and each subsidiary of the Company shall be deemed at
Closing to have released and discharged Sellers (and their trustees) from any
and all suits, claims and causes of action relating to any and all such loans,
payables, purchases, sales, leases, compensation and benefits, including any
claims based upon conflict of interest or voidable contract based upon fiduciary
relationship. The continuing obligations of Purchaser, the Company and its
subsidiaries with respect to such related party transactions shall be as set
forth in Section 2.3 with respect to loans and payables and in Section 2.4 with
respect to sales, purchases and leases of real estate and other property.


--------------------------------------------------------------------------------







2.3. Shareholder Loans. Existing shareholder loans shall be paid as follows:



 
(a)
The Company shall within 30 days of Closing pay, or make acceptable arrangements
to pay, shareholder loans due Karen Reeder Trust ($36,443.96), Harrison F.
Johnson, Jr. ($36,443.96) and Martha M. Johnson Trust ($72,887.92).




 
(b)
The Company’s subsidiary Crescent Oil Company, Inc. shall pay Johnson
Enterprises of Kansas, LLC the unpaid balance of promissory note ($48,623.62) in
monthly installments of principal and interest in the amount of $3,626.98 each
until paid in full.




 
(c)
Notes payable due Johnson Enterprises of Kansas, LLC from Crescent Holdings,
Inc. in the amount of $150,000 and from Crescent Fuels, Inc. in the amount of
$484,000 shall be consolidated and shall be paid as follows: $634,000
convertible debenture, interest at 7.5% per annum, principal of $17,500 paid
quarterly together with all accrued interest, principal being convertible at
election of the holder into Purchaser’s common shares at the rate of $3.00
principal amount per common share. Payment of the consolidated notes shall be
subordinate to indebtedness of the Company due Greystone Business Credit to be
reflected by separate Subordination Agreement.




 
(d)
Customer deposit of $80,000 due from Crescent Oil Company, Inc. to Martha M.
Johnson Trust has been satisfied and is hereby released and discharged.



2.4 Related Party Leases. Real estate and equipment leases between the Company
and its subsidiaries and Sellers and their affiliates shall be paid and
performed as follows:



 
(a)
Real Estate lease between ACKS Realty and Crescent Oil Company pertaining to the
Iola, KS Jump Start #1, now exchanged for the leasehold estate at 216 E. 23rd,
Ottawa, Kansas, shall be settled as follows: (i) Payment to ACKS Realty in the
amount of $11,923.05 by credit against account receivable due Crescent Holdings,
Inc.; (ii) Crescent Oil Company, Inc. shall make remaining payments of $1,350
per month for 50 months; and (iii) ACKS Realty shall convey the Iola, KS Jump
Start #1 real estate to Pete’s of Erie, Inc. in full exchange for the leasehold
estate at 216 E. 23rd, Ottawa, Kansas. Upon payment of all sums due ACKS Realty,
it shall have no further right or interest in either the Iola or Ottawa
properties.




 
(b)
Real estate and equipment leases from K&BR Enterprises, LLC to Crescent Oil
Company, Inc. pertaining to properties in Peculiar, MO, Harrison, AR, and
Newton, KS, shall continue in force in accordance with the terms thereof. On or
before 9/30/11 the Company shall purchase, or cause to be purchased, each of
such properties at K&BR’s cost (Peculiar - $525,000 plus balance on equipment
lease; Harrison - $800,000; and, Newton - $800,000) with the purchases
structured to permit K&BR to conduct Section 1031 exchanges for properties
identified by K&BR.


--------------------------------------------------------------------------------








 
(c)
Real estate lease from Johnson Enterprises to Crescent Oil Company, Inc.
pertaining to 112 N. 10th, Independence, Kansas, shall continue in force in
accordance with its terms. On or before 9/30/11 the Company shall purchase, or
cause to be purchased, the subject property at Johnson Enterprises’ cost of
$155,000. Provided the Company fulfills its obligations hereunder, Johnson
Enterprises will not permit the property to be utilized for convenience store or
motor fuel sales.



2.5 Health Insurance Plan. Karen E. Reeder, William H. Reeder, Harrison F.
Johnson, Jr., Marilyn Johnson, Philip Johnson and Carolyn Johnson participate in
the Company sponsored health insurance plan, and shall be permitted to do so up
through 9/30/09, premium costs to be reimbursed to the Company by the plan
participants monthly.


ARTICLE III
CLOSING AND TERMINATION
 
3.1 Closing Date. Subject to the satisfaction of the conditions set forth in
Sections 7.1 and 7.2 hereof (or the waiver thereof by the party entitled to
waive that condition), the Closing of the sale and purchase of the Shares
provided for in Section 1.1 hereof (the "Closing") shall take place at 116 W.
Myrtle, Independence, Kansas (or at such other place as the parties may
designate in writing) on such date as the Seller and the Purchaser may
designate.
 
3.2 Termination of Agreement. This Agreement may be terminated prior to the
Closing as follows:
 

 
(a)
At the election of the Seller or the Purchaser on or after October 31, 2008, if
the Closing shall not have occurred by the close of business on such date,
provided that the terminating party is not in default of any of its obligations
hereunder;

 
(b) by mutual written consent of the Seller and the Purchaser; or
 

 
(c)
by the Seller or the Purchaser if there shall be in effect a final nonappealable
order of a governmental body of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;
it being agreed that the parties hereto shall promptly appeal any adverse
determination which is not nonappealable (and pursue such appeal with reasonable
diligence).

 
3.3 Procedure Upon Termination. In the event of termination and abandonment by
the Purchaser or the Seller, or both, pursuant to Section 3.2 hereof, written
notice thereof shall forthwith be given to the other party or parties, and this
Agreement shall terminate, and the purchase of the Shares hereunder shall be
abandoned, without further action by the Purchaser or the Seller. If this
Agreement is terminated as provided herein, each party shall redeliver all
documents, work papers and other material of any other party relating to the
transactions contemplated hereby, whether so obtained before or after the
execution hereof, to the party furnishing the same.
 


--------------------------------------------------------------------------------





 
3.4 Effect of Termination. In the event that this Agreement is validly
terminated as provided herein, then each of the parties shall be relieved of
their duties and obligations arising under this Agreement after the date of such
termination and such termination shall be without liability to the Purchaser,
the Company or the Seller; provided, further, however, that nothing in this
Section 3.4 shall relieve the Purchaser or the Seller of any liability for a
breach of this Agreement.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
 
When used in this Article IV, any representation given with respect to the
Company shall be a representation with respect to the Company and its
subsidiaries. The Seller hereby represents and warrants to the Purchaser that:
 
4.1 Organization and Good Standing of the Company. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Kansas.


4.2 Authority. Each Seller represents it has full power and authority to
execute, deliver and perform this Agreement with respect to the shares owned by
Seller as set forth in Exhibit “A”, attached hereto.


4.3 Shares. Each Seller represents it is the lawful record and beneficial owner
of the shares set forth in Exhibit “A”, free and clear of any liens, pledges,
encumbrances, charges, claims or restrictions of any kind and that it has good
right, title and authority to sell and transfer such shares.


4.4 Investment Intention. Each Seller represents that it is acquiring
Purchaser’s common stock (and any warrants therefore) for its own account for
investment purposes only and not with a view to the distribution (as such term
is used in Section 2(11) of the Securities Act) thereof. Each Seller understands
that Purchaser’s common stock to be issued to Sellers has not been registered
under the Securities Act and cannot be sold unless subsequently registered under
the Securities Act or an exemption from such registration is available.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
5.1 Organization and Good Standing. The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation.
 
5.2 Authority.
 


--------------------------------------------------------------------------------





 

 
(a)
The execution and delivery of this Agreement and the consummation of the
transactions contemplated herein have been, or will prior to Closing be, duly
and validly approved and acknowledged by all necessary corporate action on the
part of the Purchaser.




 
(b)
The execution of this Agreement and the delivery hereof to the Seller and the
purchase contemplated herein have been, or will be prior to Closing, duly
authorized by the Purchaser’s Board of Directors having full power and authority
to authorize such actions.

 
5.3 Conflicts; Consents of Third Parties. 
 

 
(a)
The execution and delivery of this Agreement, the acquisition of the Shares by
Purchaser and the consummation of the transactions herein contemplated, and the
compliance with the provisions and terms of this Agreement, are not prohibited
by the Articles of Incorporation or Bylaws of the Purchaser and will not
violate, conflict with or result in a breach of any of the terms or provisions
of, or constitute a default under, any court order, indenture, mortgage, loan
agreement, or other agreement or instrument to which the Purchaser is a party or
by which it is bound.

 

 
(b)
No consent, waiver, approval, order, permit or authorization of, or declaration
or filing with, or notification to, any person or governmental body is required
on the part of the Purchaser in connection with the execution and delivery of
this Agreement or the Purchaser Documents or the compliance by Purchaser with
any of the provisions hereof or thereof.

 
5.4 Litigation. There are no legal proceedings pending or, to the best knowledge
of the Purchaser, threatened that are reasonably likely to prohibit or restrain
the ability of the Purchaser to enter into this Agreement or consummate the
transactions contemplated hereby.
 
5.5 Investment Intention. The Purchaser is acquiring the Shares for its own
account, for investment purposes only and not with a view to the distribution
(as such term is used in Section 2(11) of the Securities Act) thereof. Purchaser
understands that the Shares have not been registered under the Securities Act
and cannot be sold unless subsequently registered under the Securities Act or an
exemption from such registration is available.
 
5.6 Broker. The Purchaser has not retained any broker in connection with any
transaction contemplated by this Agreement. Seller shall not be obligated to pay
any fee or commission associated with the retention or engagement by the
Purchaser of any broker in connection with any transaction contemplated by this
Agreement.
 
ARTICLE VI
COVENANTS
 
6.1 Other Actions. Each of the Sellers and the Purchaser shall use its best
efforts to (i) take all actions necessary or appropriate to consummate the
transactions contemplated by this Agreement and (ii) cause the fulfillment at
the earliest practicable date of all of the conditions to their respective
obligations to consummate the transactions contemplated by this Agreement.


--------------------------------------------------------------------------------







6.2 Publicity. None of the Seller or the Purchaser shall issue any press release
or public announcement concerning this Agreement or the transactions
contemplated hereby without obtaining the prior written approval of the other
party hereto, which approval will not be unreasonably withheld or delayed;
provided that, to the extent required by applicable law, the party intending to
make such release shall use its best efforts consistent with such applicable law
to consult with the other party with respect to the text thereof. 
 
ARTICLE VII
CONDITIONS TO CLOSING
 
7.1 Conditions Precedent to Obligations of the Purchaser. The obligation of the
Purchaser to consummate the transactions contemplated by this Agreement is
subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions (any or all of which may be waived by the Purchaser in
whole or in part to the extent permitted by applicable law):
 

 
(a)
the Purchaser shall have reached an agreement in principle to purchase from M&I
Bank the loans made by M&I Bank to Crescent Oil Company, Inc. and Crescent
Stores Corporation;

 

 
(b)
all representations and warranties of the Sellers contained herein shall be true
and correct as of the date hereof;

 

 
(c)
the Sellers shall have performed and complied in all material respects with all
obligations and covenants required by this Agreement to be performed or complied
with by them on or prior to the Closing Date;

 

 
(d)
Certificates representing the Shares shall have been, or shall at the Closing
be, validly delivered and transferred to the Purchaser, free and clear of any
and all Liens;

 

 
(e)
there shall not have been or occurred any material adverse change in the
Business;

 

 
(f)
no Legal Proceedings shall have been instituted or threatened or claim or demand
made against the Sellers, the Company, or the Purchaser seeking to restrain or
prohibit or to obtain substantial damages with respect to the consummation of
the transactions contemplated hereby, and there shall not be in effect any order
by a governmental body of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby.

 
7.2 Conditions Precedent to Obligations of the Seller. The obligations of the
Seller to consummate the transactions contemplated by this Agreement are subject
to the fulfillment, prior to or on the Closing Date, of each of the following
conditions (any or all of which may be waived by the Sellers in whole or in part
to the extent permitted by applicable law):
 

 
(a)
all representations and warranties of the Purchaser contained herein shall be
true and correct as of the date hereof;

 


--------------------------------------------------------------------------------





 

 
(b)
the Purchaser shall have performed and complied in all material respects with
all obligations and covenants required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date;

 

 
(c)
Certificates representing the shares of Purchaser’s common stock shall at the
Closing be validly issued and delivered to Sellers, free and clear of all liens;
and

 

 
(d)
no Legal Proceedings shall have been instituted or threatened or claim or demand
made against the Seller, the Company, or the Purchaser seeking to restrain or
prohibit or to obtain substantial damages with respect to the consummation of
the transactions contemplated hereby, and there shall not be in effect any Order
by a Governmental Body of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby.

 
ARTICLE VIII
DOCUMENTS TO BE DELIVERED
 
8.1 Documents to be Delivered by the Seller. At the Closing, the Sellers shall
deliver, or cause to be delivered, to the Purchaser the following:
 

 
(a)
stock certificates representing the Shares, duly endorsed in blank or
accompanied by stock transfer powers and with all requisite stock transfer tax
stamps attached;

 

 
(b)
such other documents as the Purchaser shall reasonably request.

 
8.2 Documents to be Delivered by the Purchaser. At the Closing, the Purchaser
shall deliver to the Seller the following:
 
(a) the Purchase Price;
 

 
(b)
the certificates for the shares of Purchaser’s common stock to be issued to
Sellers; and

 
(c) such other documents as the Seller shall reasonably request.
 
ARTICLE IX
MISCELLANEOUS
 
9.1 Payment of Sales, Use or Similar Taxes. All sales, use, transfer,
intangible, recordation, documentary stamp or similar Taxes or charges, of any
nature whatsoever, applicable to, or resulting from, the transactions
contemplated by this Agreement shall be borne by the Purchaser. 
 


--------------------------------------------------------------------------------





 
9.2 Survival of Representations and Warranties. The parties hereto hereby agree
that the representations and warranties contained in this Agreement or in any
certificate, document or instrument delivered in connection herewith, shall
survive the execution and delivery of this Agreement, and the Closing hereunder,
regardless of any investigation made by the parties hereto; provided, however,
that any claims or actions with respect thereto shall terminate unless asserted
by litigation within twenty four (24) months after the Closing Date.
 
9.3 Expenses. Except as otherwise provided in this Agreement, the Seller and the
Purchaser shall each bear its own expenses incurred in connection with the
negotiation and execution of this Agreement and each other agreement, document
and instrument contemplated by this Agreement and the consummation of the
transactions contemplated hereby and thereby, it being understood that in no
event shall the Company bear any of such costs and expenses.
 
9.4 Further Assurances. The Seller and the Purchaser each agrees to execute and
deliver such other documents or agreements and to take such other action as may
be reasonably necessary or desirable for the implementation of this Agreement
and the consummation of the transactions contemplated hereby.
 
9.5 Submission to Jurisdiction; Consent to Service of Process.
 

 
(a)
The parties hereto hereby irrevocably submit to the non-exclusive jurisdiction
of any federal or state court located within the State of Kansas over any
dispute arising out of or relating to this Agreement or any of the transactions
contemplated hereby and each party hereby irrevocably agrees that all claims in
respect of such dispute or any suit, action proceeding related thereto may be
heard and determined in such courts. The parties hereby irrevocably waive, to
the fullest extent permitted by applicable law, any objection which they may now
or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute.
Each of the parties hereto agrees that a judgment in any such dispute may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

 
(b)
Each of the parties hereto hereby consents to process being served by any party
to this Agreement in any suit, action or proceeding by the mailing of a copy
thereof in accordance with the provisions of Section 10.10.

 
9.6 Entire Agreement; Amendments and Waivers. This Agreement (including the
schedules and exhibits hereto) represents the entire understanding and agreement
between the parties hereto with respect to the subject matter hereof and can be
amended, supplemented or changed, and any provision hereof can be waived, only
by written instrument making specific reference to this Agreement signed by the
party against whom enforcement of any such amendment, supplement, modification
or waiver is sought. No action taken pursuant to this Agreement, including
without limitation, any investigation by or on behalf of any party, shall be
deemed to constitute a waiver by the party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein. The waiver
by any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach. No failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law.
 


--------------------------------------------------------------------------------





 
9.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Kansas.
 
9.8 Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed given when delivered personally or mailed by
certified mail, return receipt requested, or overnight mail courier to the
parties (and shall also be transmitted by facsimile to the persons
receiving copies thereof) at the following addresses (or to such other address
as a party may have specified by notice given to the other party pursuant to
this provision):
 

 
(a)
Purchaser:



Titan Global Holdings, Inc
1700 Jay Ell Drive, Suite 200
Richardson, TX 75081
Attn: Bryan Chance, CEO & President
Phone: (972) 470-9100
Facsimile: (972) 767-3117




--------------------------------------------------------------------------------





Copy to:


Thomas A. Rose, Esq.
Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, New York 10006
Phone: (212) 930-9700
Facsimile: (212) 930-9725



 
(b)
Sellers:



c/o Jon R. Viets
Attorney at Law
Suite 604, 201 N. Penn Ave.
Independence, KS 67301
Phone: (620) 331-0144
Facsimile: (620) 331-1808
 
9.9 Severability. If any provision of this Agreement is invalid or
unenforceable, the balance of this Agreement shall remain in effect.
 
9.10 Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and permitted
assigns. Nothing in this Agreement shall create or be deemed to create any third
party beneficiary rights in any person or entity not a party to this Agreement
except as provided below. No assignment of this Agreement or of any rights or
obligations hereunder may be made by either the Seller or the Purchaser (by
operation of law or otherwise) without the prior written consent of the other
parties hereto and any attempted assignment without the required consents shall
be void; provided that the Purchaser shall be able to assign this Agreement to
Greystone Business Credit or an entity that controls or is under common control
with Purchaser
 
[INTENTIONALLY BLANK]
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.


TITAN GLOBAL HOLDINGS, INC.




By: /s/ Bryan Chance                       
Bryan Chance,
Chief Executive Officer & President


CRESCENT FUELS, INC.




By:  /s/ Phillip Near                              
Phillip Near
President
 
 
 
JOHNSON ENTERPRISES OF KANSAS, LLC




By: /s/ Harrison F. Johnson, Jr.           




KAREN E. REEDER TRUST




By: /s/ Karen E. Reeder, Trustee          
Karen E. Reeder, Trustee




By: /s/ William H. Reeder, Trustee          
William H. Reeder, Trustee




/s/ Harrison F. Johnson, Jr.                       
HARRISON F. JOHNSON, JR.




MARTHA M. JOHNSON TRUST




By: /s/ Jon R. Viets
Jon R. Viets, Trustee

 